DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16 – 18, 23, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cha et al (US 2007/0019726, hereafter Cha).
As per claim 16, Cha discloses a method of decoding an image with a decoding apparatus, comprising: determining, with the decoding apparatus, a candidate list of a current block in the image, the candidate list including a plurality of candidates, the plurality of candidates being determined based on an intra prediction mode of a neighboring block adjacent to the current block; deriving, with the decoding apparatus, an intra prediction mode of the current block based on the candidate list and index information, the index information specifying one of the plurality of candidates in the candidate list; deriving, with the decoding apparatus, an extended intra prediction mode based on the intra prediction mode of the current block; and performing, with the decoding apparatus, intra-prediction on the current block based on the extended intra prediction mode (¶ 39 – 41 and 45 - 49).  
As per claim 17, Cha discloses the method of claim 16, wherein the intra prediction mode of the current block corresponds to one of pre-defined intra prediction modes in the decoding apparatus while the extended intra prediction mode does not belong to the pre-defined intra prediction modes in the decoding apparatus (¶ 39 - 41).
As per claim 18, Cha discloses the method of claim 17, wherein the extended intra prediction mode has a different angle from directional prediction modes of the pre-defined intra prediction modes in the decoding apparatus (¶ 39 - 41).
Regarding claim 23, arguments analogous to those presented claim 16 are applicable for claim 23.
Regarding claim 24, arguments analogous to those presented claim 16 are applicable for claim 24.

Allowable Subject Matter
Claim(s) 19 - 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487